United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Canfield, OH, Employer
__________________________________________
Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 10-2207
Issued: August 26, 2011

Case Submitted on the Record

ORDER REVERSING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

On August 30, 2010 appellant, through her representative, filed a timely appeal from the
July 8, 2010 merit decision of the Office of Workers’ Compensation Programs (OWCP), which
affirmed the reduction of her compensation to zero under 5 U.S.C. § 8113(b) and 20 C.F.R.
§ 10.519(b) for obstructing vocational rehabilitation efforts.1
The Board has duly considered the matter and finds that OWCP’s July 8, 2010 decision
must be reversed. When a suitable job has not been identified because the failure or refusal
occurred in the early but necessary stages of a vocational rehabilitation effort (that is, meetings
with OWCP’s nurse, interviews, testing, counseling, functional capacity evaluations and work
evaluations), OWCP will reduce the employee’s monetary compensation to zero on the
assumption that the vocational rehabilitation effort would have resulted in a return to work with
no loss of wage-earning capacity.2

1

In the prior appeal, the Board found that appellant did not meet her burden of proof to establish that she
sustained a recurrence of total disability beginning December 12, 2008 causally related to her March 31, 2008
employment injury. Docket No. 09-2052 (issued April 1, 2010).
2

20 C.F.R. § 10.519(b)-(c).

The record shows that appellant cooperated in the early but necessary stages of
vocational rehabilitation, including the initial interview, counseling, and vocational testing and
evaluation services. She was described as “cooperative with provider for academic, aptitude,
interest testing, some computer and clerical work sample.” A two-week vocational evaluation
concluded that appellant had no capacity to work competitively “at this time, so a [d]irect
[p]lacement would not be realistic.” Sheltered employment was deemed impractical. Further
training was not indicated. It was recommended, instead, that appellant pursue medical resolve
and focus on quality of life issues. Rehabilitation goals included, among other things,
establishing a realistic plan to enter retirement.
A month later, when the rehabilitation counselor reviewed with her the test results for her
employability, appellant “declined offered job placement services” and applied for disability
retirement. The rehabilitation counselor reported obstruction.
The Board finds that OWCP did not meet its burden of proof to justify the modification
of appellant’s compensation.3 The rehabilitation counselor did not explain how declining direct
placement services constituted obstruction of vocational rehabilitation efforts when vocational
testing and evaluation services made clear that direct placement would not be realistic, that
appellant had no capacity to work competitively, that further training was not indicated, and that
appellant should establish a realistic plan to enter retirement, a recommendation she followed. It
would appear that appellant’s actions were entirely consistent with the results of vocational
testing and evaluation services. Accordingly,

3

Once the Office accepts a claim, it has the burden of proof to justify the termination or modification of
compensation benefits. Harold S. McGough, 36 ECAB 332 (1984).

2

IT IS HEREBY ORDERED THAT the July 8, 2010 decision of the Office of Workers’
Compensation Programs is reversed.
Issued: August 26, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

3

